December 6, 1978

78-63 MEMORANDUM OPINION FOR THE
      SOLICITOR OF LABOR
      Comprehensive Employment and Training Act
      (42 U.S.C. §§ 6701-6710)—Wider Opportunities for
      Women (WOW)—Program Funding in the
      Metropolitan Washington Area

    This responds to your request for our opinion regarding the legality of
 funding the Wider Opportunities for Women (WOW) program in the metropoli­
 tan Washington area under Title 111 of the Comprehensive Employment and
Training Act Amendments of 1978 (CETA), Pub. L. No. 95-524, 92 Stat.
 1909. Your request also mentions several other programs directed toward
 women or members of minority groups and raises the general issue of the
propriety of funding affirmative action programs such as those under CETA.
Specifically, you ask that we address two questions: (1) whether § 301(a) of
CETA, 29 U.S.C. § 871(a), authorizes the Secretary of Labor to fund programs
designed to assist eligible, disadvantaged women and minorities in the labor
market; and (2) whether funding of the WOW program providing training for
women in skilled crafts in which they have been historically underrepresented
is an appropriate exercise of the Secretary’s authority under § 301(a).
    We have considered these questions in light of the recent decision in Regents
of the University of California v. Bakke, 438 U.S. 265 (1978). Certain general
principles emerge from that decision. We know that neither the Constitution
nor Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, et seq.,
requires “ color blindness” in federally funded programs. That is, race and
ethnicity (and presumably sex) may be taken into consideration for some
purposes. 438 U.S. at 284-286. Certain race-conscious programs may come
into conflict with the Constitution and title VI even if they are intended to be
remedial. Analysis of the legality of race or gender-conscious programs must,
therefore, proceed on a case-by-case basis after a careful examination of
relevant facts. Accordingly, we have not attempted to furnish advice regarding
the legality of funding all the types of programs that might conceivably be
directed toward women or members of minority groups. Instead, we have
                                      271
focused on the legality of funding the specific training program in the skilled
crafts now proposed as part of the WOW program.
    We conclude that in light of the statutory amendments adopted as part of the
 1978 CETA reauthorization legislation, Pub. L. No. 95-524, it is now clear that
Congress has authorized the Secretary of Labor, under title III, to fund
programs designed to assist women in overcoming particular disadvantages
found to impede their entry into specific or general labor markets or occupa­
tions. By authorizing funding of programs designed to assist members of
special target groups, Congress limited the participation in such programs to
members of such disadvantaged groups, notwithstanding the language of the
title VI analog included as § 132(a) of the Act, 29 U.S.C. § 834. So long as
they are supported by adequate findings, we believe that programs similar to
WOW directed toward disadvantaged groups and carefully designed to remedy
the effects on past or ongoing discrimination will be sustained against legal
challenge. In light of the Court’s reasoning in Bakke , however, it is evident that
programs drawn along racially or sexually exclusive lines are particularly prone
to raise constitutional questions. We therefore advise, in light of the uncertainty
prevailing in this area of the law and the risk of litigation presented by adoption
of a sexually exclusive program, that you propose revising the administration of
the WOW program. Recruitment efforts could continue to be directed toward
women, and women would be presumed to meet applicable eligibility
requirements; however, where male applicants can demonstrate comparable
disadvantages, they should also be considered eligible for participation.
                                         I.
   The proposed project, the “ Multi-Craft Program for Women,” would
provide counseling and training to 75 unemployed women residents of the
District of Columbia in the field of electronics, as skilled auto mechanics, or as
electrician or carpenter apprentices. Eligibility for participation in the program
is limited to women.1While most trainees are also members of minority groups,
the program is not racially exclusive in character. Training, both in the
classroom and through field placement, would last from 7 to 14 months and
would be provided by both industry trainers and program staff specialists.2
Personal, professional, and group counseling would focus on possible problems
at home and on the job in an attempt to prevent such problems from adversely
affecting job performance.
   We understand that for entry-level positions as auto mechanics and carpenter
apprentices the industry does not require formal training as a prerequisite. With
regard to entry-level jobs in electronics, however, employers prefer a technical
school or high school education and they require 14 months of preparatory
  'Applicants are required to achieve an acceptable score on a mechanical aptitude test and to
demonstrate good mathematical computation skills. They must also be highly motivated and
demonstrate some measure of self-confidence.
  2The curriculum would include basic mechanics, basic electricity, beginning electronics,
mathematics, communications, and work preparation.

                                             272
training. We also understand that a portion of the basic program curriculum is
comparable to high school instruction in such fields as mechanics and
mathematics, which women may have been discouraged from pursuing, and it
includes practical training in identification of tools similar to that traditionally
provided to men in their home environment or in high school shop classes.
                                        II.
   Funding of the WOW counseling and training program is proposed under
Title III of CETA. Although the original version of the Act did not include a
specific reference to women as one of the groups to be assisted,3 the Secretary’s
authority to direct funds toward this particular target group was outlined by the
1978 CETA reauthorization which amended § 301(a) to read as follows:
      (a) The Secretary shall use funds available under this title to provide
          services authorized under all titles of this Act and for employ­
          ment and training programs that—
      (1) meet the employment-related needs of persons who face particu­
          lar disadvantages in specific and general labor markets or
          occupations including offenders, persons of limited English
          language proficiency, handicapped individuals, women, single
          parents, displaced homemakers, youth, older workers, individu­
          als who lack educational credentials, public assistance recipients,
          and other persons whom the Secretary determines require special
          assistance. [Emphasis added.]
The more difficult question is whether in order more effectively to aid women
as a target group, the Secretary may fund programs that are sexually exclusive
in character. Neither the language nor the legislative history of CETA gives a
clear indication how Congress intended that programs of this sort be funded, in
contrast, for example, to those that are for practical reasons limited to the
handicapped or to persons with limited English language proficiency. The
limited congressional discussion in connection with the floor amendment that
led to the inclusion of the reference to women in the list of disadvantaged
groups now found in § 301(a) focused primarily on the low pay and high
unemployment rate of women in the labor force and the need to provide women
with basic resources to overcome these disadvantages.4 In contrast to other
legislation that expressly authorized Agencies to take affirmative action

  3The earlier version of this provision provided in pertinent part:
     The Secretary shall use funds available under this title to provide additional manpower
     services as authorized under Titles I and II to segments of the population that are in
     particular need of such services, including youth, offenders, persons of limited
     English-speaking ability, older workers, and other persons which the Secretary deter­
     mines have particular disadvantages in the labor market. [Act of December 28, 1973, 87
      Stat. 857, 891.]
   4124 Cong. Rec. H. 10474 (Sept. 22, 1978) (Representative McGuire). See also, id., H. 12444
(Oct. 11, 1978) (Conference Report) (stating without elaboration that women are to be included in
the list of those facing disadvantages in the labor market).

                                             273
favoring members of certain disadvantaged racial or ethnic groups to the
exclusion of other persons,5 there is no explicit statement that sexually
exclusive programs were thought necessary here.6
   Nevertheless, the apparent purpose of § 301(a) is to provide special assistance
to particular groups. In accord with that purpose, the Secretary may fund
programs designed for assistance to one or more of these special target groups,
and limit the admittance to those for whom the programs were designed.
Congress left it to the discretion of the Secretary to determine how best to
provide services to the special target groups. The Secretary’s exercise of this
discretion in circumstances such as these will not ordinarily be disturbed as
long as it is consistent with the governing statute and does not violate
constitutional requirements. See, e.g., FTC v. Sperry & Hutchinson Co., 405
U.S. 233 (1974); FCC v. Schriber, 381 U.S. 279, 289-294 (1965).
                                        III.
   The Secretary’s authority is limited, however, by § 132(a) of the Act, 29
U.S.C. § 834. It is a provision modeled on Title VI of the 1964 Civil Rights
Act7 but expanded to bar additional forms of discrimination:
     No person in the United States shall on the ground of race, color,
     religion, sex, national origin, age, handicap, or political affiliation or
     belief be excluded from participation in, be denied the benefits of, be
     subjected to discrimination under, or be denied employment in the
     administration of or in connection with any program or activity
     funded in whole or in part with funds made available under this Act.
The intent of Congress in including this provision as part of CETA must be
discerned not simply from the words of the provision but also from its relation
to § 301. In title III Congress undertook to aid specified target groups,
including women, persons with limited English language proficiency (a
characteristic likely to correlate with national origin), older workers, and
handicapped persons. In light of that intent, we do not think that Congress
intended § 132(a) to serve as a statutory directive mandating at the same time
the provision of such specially designed remedial opportunities on a uniform
basis to all comers, male and female, persons who for whatever reason wish to
enhance their proficiency in English grammar and related skills, the young and
   ’Compare the minority set-aside provision of § 103(f)(2) of the Public Works Employment Act
of 1977, 42 U .S.C. § 6705(f)(2) and its legislative history as discussed, e.g., in Fulliiove v. Kreps,
584 F. (2d) 600 (2d Cir. 1978).
   6See H. Rept. No. 1124, 95th Cong., 2d sess. 15 (1978); S. Rept. No. 891, 95th Cong., 2d sess.
3, 7 (1978); 124 Cong. Rec. S. 13960 (Aug. 22, 1978) (1978 version); H. Rept. No. 659, 93d
Cong., 1st sess. 14, 24 (1973); H. Rept. No. 737, 93d Cong., 1st sess. 62 (1973); 119 Cong. Rec.
25702, 38409, 38417, 38419, 38422 (1973) (1973 version).
   7The original provision, § 712 of the 1973 Comprehensive Employment and Training Act, 87
Stat. 857, read as follows;
      No person in the United States shall on the ground of race, color, national origin, or sex
      be excluded from participation in, be denied the benefits of, or be subject to
      discrimination under any program or activity funded in whole or in part with funds
      available under this Act.

                                                274
the old, persons whether or not handicapped. Because § 132(a) is part of a
statutory scheme which clearly contemplates that benefits will be directed to
certain target groups, it may well be appropriate to give it different application
when applied to remedial programs than would be the case where, as in Bakke,
the Court was asked to interpret the significance of similar language standing
alone. Insofar as the Court’s interpretation of title VI turned in the end on
constitutional analysis,8 it is nevertheless clearly pertinent here. Even in the
absence of a statutory bar to the proposed award of funds, the constitutionality
of such Federal action remains to be considered.
                                        IV.
   It now seems relatively certain that the Supreme Court has adopted an
intermediate Equal-Protection analysis with regard to gender-based classifica­
tions, inquiring whether the classification serves important governmental
objectives and is substantially related to the achievement of those objectives.
See , Califano v. Webster, 430 U.S. 313, 316-17 (1977); Craig v. Boren, 429
U.S. 190, 197 (1976). See plso. Regents of the University of California v.
Bakke, 438 U.S. 265, 302, 303 (Powell, J.). While the application of this
standard has not yet been fully explored in the context of affirmative action
programs, certain basic points are clear.
   It is first evident that achievement of a work force composed of a specified
percentage of women merely because of their sex is not an acceptable
governmental goal. Bakke, at 307 (Powell, J.). Neither will such justifications
based on administrative convenience suffice to sustain a gender-based classifi­
cation. Califano v. Goldfarb, 430 J.S. 199, 209-210 (1977). On the other
hand, the governmental interest in “ ameliorating, or eliminating where feasible,
the disabling effects of identified discrimination” is “ legitimate” and “ sub­
stantial.” Bakke, ibid. (Powell, J.).9

    “The majority of the Court in Bakke adopted the view that, in the context of a remedial program,
title VI prohibits only those racial classifications as are barred by the constitutional guarantee of
equal protection. 438 U.S. 265, 286, 287 (Powell, J.); 438 U.S. 265, 327, 328 (Brennan, White,
Marshall, and Blackmun, JJ.)
    ’It is, however, uncertain under the Court’s earlier decisions just how specific such a finding of
discrimination must be. A showing of lower prevailing wage rates justified the adjustment in
number of low wage years excluded in calculating Social Security benefits that was upheld in
Califano v. Webster. There the Court expressly stated that “ [r]eduction of the disparity in
economic conditions between men and women caused by the long history of discrimination against
women has been recognized as such an important governmental objective.” Califano v. Webster,
430 U.S. 313, 317 (1977). Evidence of general economic disparity reflected in wage and labor
market statistics, a disparity that would in some measure be remedied by provision of preferential
property tax exemptions, sufficed in Kahn v. Shevin, 416 U.S. 351 (1974). See also, Lewis v.
Cowen, 443 F. Supp. 544 (E.D. Pa. 1977) (three-judge court) (provision of Railroad Retirement
Act authorizing retirement with a full pension by women at age 60 but only reduced benefits for
men between the ages of 60 and 65 upheld, inter alia, as reducing economic disparity resulting
from the payment of lower wages to women). A gender-based classification was also sustained in
Schlesinger v. Ballard. 419 U.S. 498 (1975), where the more beneficial treatment of women had
been designed to equalize the opportunities for promotion available to male and female naval
officers.

                                                275
   The second requirement, that the gender-based classification be “ substan­
tially related” to the achievement of legitimate Government objectives, is
somewhat less well defined. It is clear that the justification for the classification
must in fact reflect the real governmental objective; for example, reliance on an
overbroad assumption about dependency will not be regarded as an effort to
remedy even demonstrable need. Califano v. Goldfarb, supra; Weinberger v.
Wiesenfeld, 420 U.S. 636 (1975).10 Careful articulation of the intended
objective is particularly important, see, Califano v. Webster, supra, so that the
existence of such a direct nexus between injury and remedy will be apparent. A
sound statistical or empirical base in support of the asserted assumptions is also
important. See, Craig v. Boren, supra. Thus, where a gender-based classifica­
tion is chosen as a means for achieving even those governmental objectives that
are recognized to be legitimate, and particularly where such a classification is
used to exclude certain persons from any possibility of receiving benefits or
participating in Government programs because of their sex, care must be taken
to provide a clear and demonstrable justification."
                                       V
   You have characterized findings by the Secretary of Labor regarding the
underrepresentation of women in the skilled crafts and construction industry as
evidencing “ the disabling effects of discrimination on women’s participation”
in these segments of the labor market.12 Your concern is to provide the
    loThe courts have similarly, but without direct reference to the "substantial relationship" test,
held that judicially imposed remedies designed to aid the victims of past discrimination must be
precisely tailored so as not to exceed the scope of the underlying injury. See, e.g.. Chance v. Board
o f Examiners, 534 F. (2d) 993, 999 (2d Cir. 1976), cert, denied, 431 U.S. 965 (1977) (rejecting
preferential retention of female or minority employees during layoffs to the detriment of senior
nonminority personnel where such victims of past discrimination have been made whole by their
appointment to an appropriate job with an appropriate fictional hiring date).
    "F or example, a gender-based classification was struck down in Meloon v. Helgemoe, 564 F.
(2d) 602 (1st Cir. 1977). In that case, the court relied rather heavily on New Hampshire’s failure to
provide a sufficient justification for adoption of such a classification, striking down a criminal
statute which prohibited males from engaging in sexual intercourse with females under 15 but not
like conduct by females with males under 15.
    I 2 Y o u indicate that recently amended Labor Department regulations, 29 CFR Part 30, provide
that written affirmative action plans for apprenticeship programs registered with the Department or
with State agencies cover women, and include the establishment of goals and timetables. See 43 F.
R. 20760 (May 12, 1978). At the time these regulations were promulgated the Department
concluded that "[i]f women are ever to be fairly represented in the skilled crafts, their entry into
apprenticeship programs must be greatly accelerated.” Id., at 20762. Although women constituted
40.5 percent of the national labor force in 1976, id., at 20764, the Department found that
         [w]omen have had only limited participation in apprenticeship programs, which is how
         many skilled craftsworkers enter their jobs . . . . [T]he proportion of women carpenters,
         electricians, painters, plumbers, machinists, mechanics, stationary engineers, and a few
         other skilled trades ranged from less than 1 percent to about 3 percent of the total.
         Although the number of women apprentices increased by 74 percent in one year
         (1974-75) they still represented only i.2 percent of the total number of apprentices
         registered. [Emphasis added.] [43 Fed. Reg. 20761]
The Department further found that while women were available and interested in entering the
skilled trades "the longstanding reputation of the trade for excluding women discourages many
women from applying for these jo b s.” Id., at 20763.

                                               276
assistance necessary to eliminate these continuing effects of discrimination. To
that end the WOW program is designed to provide participants with remedial
instruction in mechanics, mathematics, and handling of tools, subjects which,
during high school, women may have been prevented or discouraged from
pursuing. The program seeks to provide an opportunity to review and reaffirm
basic skills and knowledge .in a supportive atmosphere, thereby bolstering
self-confidence and commitment to a career in the skilled crafts or construction
industry. At the same time it also seeks to allay uncertainty and eradicate
self-fulfilling doubts regarding prospects for success in jobs which women have
in the past been discouraged from seeking. We believe that these are the types
of substantial and legitimate governmental objectives that would satisfy the
Supreme Court’s gender-based equal protection analysis.
   Of greater concern is that the program satisfy the second part of the Court’s
requirement, i.e., that there be demonstrated a substantial relationship between
the choice of a gender-based classification and the achievement of the
governmental objectives. While the Department, as previously noted, has
already made certain findings concerning the underrepresentation of women in
the construction trades, care should be taken as fully as possible to identify
discrimination in the particular fields for which training is proposed. Also,
women generally suffer from discrete educational deficiencies in the fields of
basic mathematics, mechanics, and the manual arts. To support this generaliza­
tion, an effort should be made to develop a factual record and to make findings
with regard both to the existence of discrimination that has deterred women
from seeking employment in the fields of construction, auto repair, and
electronics, and with regard to practices of educational institutions that resulted
 in identifiable educational deficiencies specific to women. To the extent
possible, these findings should be made both with reference to the Nation as a
whole and with reference to the metropolitan Washington area.13
   The electronics training segment of the WOW program requires special
consideration because this training is somewhat different from the remedial
education and support services in the other training tracks. Although such
 services are also provided during the first 2 months of the 14-month electronics
 course, the bulk of the training provided as part of the electronics segment
 satisfies the requirement of an additional period of formal vocational education

   l3Section 301 authorizes funding of programs designed to remedy disadvantages found in general
as well as in specific labor markets. Congress appears to have envisioned the use of title 111 funds
to underwrite pilot programs capable of subsequent nationwide application. It may also be argued
that in light of the mobility of the population, where denial of employment or educational
opportunities is alleged, the discrimination is not limited to that practiced in the immediate local
area. Cf.. Gaston County v. United States, 395 U.S. 285 (1969). The case in support of the WOW
program and others like it may nevertheless be significantly strengthened by reference to evidence
of discrimination on the local level.
   While Agencies of the D.C. government or personnel affiliated with the WOW program may
provide necessary data or other evidence of local discrimination, findings of fact prepared by the
Department of Labor would more surely constitute the sort of administrative findings envisioned by
Mr. Justice Powell in Bakke as a critical factor in sustaining an affirmative action program which
purports to remedy past discrimination. See 438 U.S. at 307-310.

                                               277
 that is regarded by employers in this field as a prerequisite before an applicant
 is considered eligible for employment.
    In a number of cases the use of judicially imposed quotas or racially
 exclusive apprenticeship programs has been upheld by the courts.14 Those
 programs were designed to correct inequities in the actual operation of existing
 training programs by providing instruction tailored to minority needs or were
 intended to create a parallel educational opportunity where entry into the
 existing training structure has been effectively closed to members of minority
 groups. The additional formal training which the WOW electronics program
 represents is justified in terms of a discriminatory denial of pertinent post­
 secondary level opportunities for necessary vocational education. The findings
 of the Department of Labor demonstrate the exclusion of women from
 apprenticeships in the skilled crafts generally and suggest that women have
 been discriminated against in training programs such as this one. However, the
 electronics program does more than provide necessary supplemental training
 designed to make up for denial of pertinent high school level educational
 opportunities and goes beyond facilitating the entry into the job market of
 eligible persons with requisite qualifications. Therefore, specific findings—
 which link the need for provision of advanced training either directly to
 discriminatory practices in existing training programs or more indirectly to
 limited participation training opportunities that have resulted from practices and
 perceptions of practices in the job market—are important to support this
 particular segment of the WOW program.
                                     VI.
  The development of a detailed administrative record will aid significantly to
sustain the legality of the WOW program in the event it is judicially challenged.
We believe, however, that because the racially exclusive nature of the Davis
admissions program proved to be perhaps the most significant factor in the
Bakke decision, you should carefully consider whether a continuation of the
program’s sexually exclusive approach is advisable.15

    I45?e, e.g.. Southern Illinois Builders Ass’n v. Ogilvie , 471 F. (2d) 680 (7th Cir. 1972); United
 Stales v. Ironworkers Local 86, 443 F. (2d) 544 (9th Cir. 1971), cert, denied, 404 U.S. 984
 (1971); Buckner v. Goodyear Tire <4 Rubber Co., 339 F. Supp. 1108 (N.D. Ala. 1972), a ffd , 476
 F. (2d) 1287 (5th Cir. 1973). But see, Weber v. Kaiser Aluminum 443 U.S. 193 (1979).
    '’Particular care should be taken to justify the choice of a racially or sexually exclusive approach
undertaken by an Agency in the absence of an explicit congressional determination and directive
that this sort of a remedial affirmative action program is necessary in light of the inadequacy of
other alternative approaches. The utilization of a program designed along exclusive lines is justified
where undertaken pursuant to express congressional authorization. The adoption of a sexually
exclusive program such as WOW which is undertaken pursuant to CETA presents what appears to
be a middle case. While it may be inferred from the underlying congressional authorization that
such a program would be consistent with the statutory scheme, an explicit congressional directive
that programs drawn along these lines be employed is lacking. We therefore believe that the
Department should consider and specify the reasons why it believes that the adoption of a sexually
exclusive approach to the administration of the W OW program is warranted.
                                                 278
   Certain cases suggest that the use of an adequately justified gender-based
classification providing a remedial preference solely for women will be upheld.
See, Califano v. Webster, supra; Kahn v. Shevin, supra; Schlesinger v.
Ballard, supra. It is not clear, however, what effect the Bakke decision has had
in this area. The four justices in the Brennan group applied the standard
applicable to classifications based on sex and upheld the program.
   Moreover, we believe that this program can be distinguished from the one
struck down by the Court in Bakke. First, the authorization to fund a sexually
exclusive program can be inferred from a statute that explicitly directs the
Secretary to use Federal funds to provide services, employment, and training
programs for women. Second, if appropriate findings, as outlined above, are
made, they will establish a factual predicate of past discrimination closely
related to the aims of the remedial program. Third, the nature of the exclusion
here is significantly different from that present in the program held to be
unlawful in Bakke. It is harder to identify the practical harm to the men who are
excluded from this program since the program has been newly established in
order to expand the pool of qualified job applicants by providing training to a
class that has suffered discrimination in the past. Men can continue to enter the
trade through the same apprenticeship programs that they have used in the past.
   Nevertheless, the law in this area is far from clear and risks exist in funding a
sexually exclusive program. Critical to Mr. Justice Powell’s pivotal opinion is
the view that for a racially exclusive classification to be sustained, some
significant justification for a departure from the norm of equal access for all and
distribution of benefits according to individual merit or need must be provided.
Such a justification may also be required where a sexually exclusive classifica­
tion is employed, albeit that it may be subjected to a less stringent standard than
that applicable under Bakke, where racial classifications are utilized. In either
event, where the aims of a program can be effectively accomplished without the
adoption of an exclusive classification the exclusivity might be seen as
insufficiently justified.
   To our knowledge, no attempt has been made formally to justify the decision
to administer the WOW program along sexually exclusive lines. One possible
argument in favor of this approach is that it serves more efficiently to funnel
benefits to those presumed by the statute to need them most. In most
circumstances, however, administrative convenience alone has not proved to be
an adequate governmental interest to sustain gender-based classifications.16
   Alternatively, while it is doubtful that a sexually exclusive training program
could properly be maintained, in this case, since counseling is an integral and
inseparable aspect of the WOW training process, the exclusion of men from the
counseling or training sessions appreciably increases the program’s efficacy in
breaking down participants’ self-doubts and stereotyped visions of themselves.
It might, moreover, be shown that because of past discrimination and their
limited access to training in the industrial and manual arts and related subjects,

  l6Sf€, e.g., Califano v. Goldfarb, supra, at 217.

                                             279
 women suffer from particularly severe and distinctive deficiencies in skill and
 knowledge relating to mechanics and tools so as to justify channeling available
funds to their sole benefit. Broad assumptions or assertions based upon
outmoded stereotypes alone, may not, in any event, serve as adequate
justification for adoption of gender-based classifications, and selection criteria
could better be structured to include women rather than outright prohibiting
men from participation in the program.17
   We recommend that based on the son of findings described above, a
rebuttable presumption be adopted that women who meet the program’s
eligibility requirements, more than others, have suffered from discrimination
and its lingering effects. However, the applications of males who might also
have been victims of similar discrimination in the job market or who, in their
educational careers, have likewise been discouraged from developing basic
mechanical and manual skills, should likewise be considered.
   The program still could continue to focus primarily on women. For instance,
we see no reason why the program’s name needs to be changed. Nor do we see
any legal reason why those who administer the program cannot openly take
steps designed to attract female applicants. Our advice is that, in light of Bakke,
you should carefully consider reasonable alternatives that are not sexually
exclusive and which would effectively accomplish the goals of the program.
The objectives of the WOW program, as we understand them, are certainly
important governmental interests. We do not here discourage in any way the
achievement of those objectives.
                                                 Jo h n M . H a r m o n
                                             Assistant Attorney General
                                                        Office of Legal Counsel




 n ld.


                                       280